*Williamson, Special Judge,
delivered the opinion of the court.
The amended bill, with the several exhibits filed as a part thereof, meets the ground of objection to the original bill sustained by this court on the former appeal, and furnishes a sufficiently definite description of the lands and the amount of taxes due thereon to the levee board No. 1 to require an answer from the defendants.
All the other grounds of the general demurrers filed by the defendants to the amended bill are the same grounds laid in the demurrer to the original bill and were passed on by this court in the opinion and judgment rendered on the former appeal of this case. We have carefully reconsidered that opinion and find no reason to modify it. The principles of law therein announced must govern the parties litigant and the lower court in the further progress of this cause.
It is charged in the amended bill that since the original bill was filed the Louisville, New Orleans and Texas Railroad Co. has been consolidated with the Yazoo & Mississippi Valley Railroad Co., and the interest in the lands described in the amended bill conveyed to the Louisville, New Orleans and Texas Railroad Co. has become that of the Yazoo & Mississippi Valley Railroad Co., and that the Illinois Central Railroad Co., The Union Trust Co., The United States Trust Co., The Delta Development Co., Edward H. Pardee and Albert Crolius each claim to have some interest in the land, in controversy, the exact nature of which is' unknown to complainants, and they are made parties to propound and defend any claim they have thereto.
If these new defendants acquired their interest in the land in controversy pendente lite, through any of the original defend*459ants, the statute of limitations as to them would run only to the filing of the original bill. It is specifically alleged in the amended bill that the Yazoo & Mississippi Valley Railroad Co. has, since the original bill was filed, acquired an interest in the lands in controversy by consolidating with the Louisville, New Orleans & Texas Railroad Co., one of the original defendants. The statute, therefore, ceased to run against this interest when the original bill was filed. Likewise as to the interest of Illinois Central Railroad Co. and the other parties brought in for the first time by the amended bill, the statute ceased to run upon the filing of the original bill, if their interest in the lands was acquired from one or more of the original defendants after suit commenced. These parties are to plead or answer to a bill which charges that they make some claim to the lands in controversy between the complainants and the original defendants, the nature of which claim is unknown to complainants.. If they, make no claim to the lands a short answer would end the case as to them. We do not think, as contended by counsel, that the amended bill makes a new. cause of action against these defendants. The averments of the bill, as amended, are sufficient to demand an answer or plea from them. The decree of the lower court overruling the general demurrers to the amended bill is correct.
The opinion rendered in this cause on the former appeal staftding approved, it follows as ‘1 night the day, ’ ’ that the special demurrers to all that part of the amended bill which charges that said decision and judgment of this court deprives complainants of their property without due process of law; that they deny complainants the equal protection of the law and.that they impair contract rights of complainants ; and the special demurrers to all that part of the amended bill which consists of a mere reiteration, literally or substantially, of those statements and charges of the original bill which were considered and adjudged by this court in this cause adversely to complainants, should be sustained.

*460
The decree of the lower court is, therefore, affirmed upon both the appeal and cross-appeal, and the -cause is remanded. Let the appellants pay the cost of this appeal to be taxed.


Judge Calhoon, having been oí counsel in the case before his appointment to the bench, took no part in the decision oí the cause, he recused himself andC. M. Williamson, Esq., a member oí the supreme court bar, was appointed special judge and presided as such.